Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 04/30/2020.
	Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2020 are being considered by the examiner.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Azizi (Pub. No. US 2019/03464492 A1) in view of Murphy (Pub. No. US 2020/0186607 A1).

Regarding claim 1, Azizi teaches a method of allocating resources in a cloud computing environment, the method comprising: receiving, by a 5G network (Azizi ¶¶ [1237]-[1238], network slicing in a 5G network is taught here), a registration request from a wireless mobile device associated with a user (Azizi Fig. 73, registration request 7304 is transmitted by the terminal device and is received by the network access node & ¶ [0900], “terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502); connecting the device to the 5G network (Azizi ¶ [0903], device receives data from the network and is therefore connected to it; see also ¶¶ [1237]-[1238] regarding 5G); collecting, from the device, data related to the device, wherein the data related to the device includes a location of the device (Azizi ¶ [1264], manager application determines a usage profile based on location of terminal device), and characteristics of use of the device with the 5G network (Azizi ¶ [1264], profile is determined based on usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); creating, by a computing device associated with the 5G network, a device service profile of the device based at least in part on the location of the device and the characteristics of use of the device with the 5G network (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and dynamically partitioning computing resources within the cloud (Azizi ¶ [0303], “The network access node may interface with an underlying communication network (e.g., a core network) that may provide a terminal device with data including voice, multimedia (e.g., audio/video/image), internet and/or other web-browsing data, etc., or provide access to other applications and services, e.g., using cloud technologies.”; see also Fig. 72, cloud services 7204 and ¶ [0887]) computing environment for the device based on the device service profile (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile), and a time-of-day in the location of the device (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile – therefore the resources are dynamically partitioned based on a time-of-day), to thereby provide on-demand access to content or services in the cloud computing environment to the device over the 5G network (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).

However, in analogous art of utilizing 5G networks (Murphy ¶¶ [0005]-[0006]), Murphy teaches offloading user device functions to a base station (Murphy ¶ [0200], the base station can offload computational resource from the user devices to reduce power usage at the user devices, furthermore, Murphy teaches that the base station can act as a centralized storage device).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi and Murphy to teach offloading functions of the user device to a base station to “reduce power usage at the user devices”. Murphy ¶ [0200].

Regarding claim 2, Azizi and Murphy teach the method of claim 1. Azizi furthermore teaches creating a user service profile of the user based on at least three of: user preferences (Azizi [1264], usage profile is based on user app usage preferences), demographics, service subscription with a 5G network service provider (Azizi ¶ [1265], “if a trigger at terminal device indicates that cost should be improved or optimized (such as a billing for terminal device 13602 approaching a limit or cap or a user indicating a desire to reduce or minimize cost), in some aspects manager application 14102 may utilize a cost optimization target and assign QoS classes to the identified application that improve or optimize cost (potentially at the expense of service)”; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G), payment method, or the location of the device associated with the user (Azizi [1264], usage profile is based on location of the terminal device), wherein dynamically partitioning computing resources within the cloud computing environment for the device is further based on the user service profile (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile).

Regarding claim 3, Azizi and Murphy teach the method of claim 2. Azizi furthermore teaches storing the device service profile and the user service profile in a 5G Unified Data Management database (Azizi ¶ [1188], “… maintain a database of user traffic observations; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); connecting, by the 5G network, the device with the cloud computing environment (Azizi Fig. 72 & ¶ [0887], terminal device 1502 is connected to cloud service 7204 through the cellular base station 2002 and core network 7202; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and instantiating a base station associated with the 5G network as a peering point to the cloud computing environment (Azizi Fig. 72 & ¶ [0887], terminal device 1502 is connected to cloud service 7204 through the cellular base station 2002 and core network 7202; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).

Regarding claim 4, Azizi and Murphy teach the method of claim 1. Azizi furthermore teaches defining network resource allocation and network performance criteria for the device based on the device service profile and the time-of-day in the (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile), wherein the network resource allocation comprises bandwidth allocation (Azizi ¶ [1265], “if a trigger at terminal device 13602 indicates that service should be improved or optimized (which may be initiated by a user or by another trigger), in some aspects manager application 14102 may utilize a service optimization target and assign QoS classes to the identified application”; see also ¶ [0290], “Communication channels may also… flexibly adapt bandwidth to communication needs”), and wherein the performance criteria comprises latency requirements and jitter requirements (Azizi ¶ [0843], “Higher priority QoS requirements may also result in higher processing demand, which may require higher processing efficiency in order to meet the low latency and low jitter requirements of high QoS requirements (e.g., higher processing frequency thus yielding a minimized processing time and expedited delivery to a terminal device).).

Regarding claim 5, Azizi and Murphy teach the method of claim 1. Azizi furthermore teaches wherein the computing resources within the cloud computing environment are partitioned with the computing resources available for the device during a first portion of a twenty-four hour period, wherein the computing resources within the cloud computing environment are partitioned with no computing resources available for the device during a second portion of the twenty-four hour period, wherein the method further comprises: receiving, from the device, a request for access to (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile).

Regarding claim 6, Azizi and Murphy teach the method of claim 1. Azizi furthermore teaches analyzing the data collected from the device (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); identifying an emergency situation based on the analysis (Azizi ¶ [1280], change in a data profile that necessitates a new slice is the identified emergency situation); and re-partitioning the computing resources within the cloud computing environment for the device based on the emergency situation (Azizi ¶ [1280], as the data traffic profiles of dedicated applications 14104-14106 changes over time, in some aspects manager application 14102 may update the service profile key and trigger selection to a new network slice that ideally matches the current data traffic profile).

Regarding claim 8, Azizi teaches at least one non-transitory, computer-readable medium, storing instructions, which when executed by at least one data processor, performs a method of allocating resources in a cloud computing environment, the (Azizi ¶¶ [1237]-[1238], network slicing in a 5G network is taught here), a registration request from a wireless mobile device associated with a user (Azizi Fig. 73, registration request 7304 is transmitted by the terminal device and is received by the network access node & ¶ [0900], “terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502); connecting the device to the 5G network (Azizi ¶ [0903], device receives data from the network and is therefore connected to it; see also ¶¶ [1237]-[1238] regarding 5G); collecting, from the device, data related to the device, wherein the data related to the device includes a location of the device (Azizi ¶ [1264], manager application determines a usage profile based on location of terminal device), and characteristics of use of the device with the 5G network (Azizi ¶ [1264], profile is determined based on usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); creating, by a computing device associated with the 5G network, a device service profile of the device based at least in part on the location of the device and the characteristics of use of the device with the 5G network (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and dynamically partitioning computing resources within the cloud (Azizi ¶ [0303], “The network access node may interface with an underlying communication network (e.g., a core network) that may provide a terminal device with data including voice, multimedia (e.g., audio/video/image), internet and/or other web-browsing data, etc., or provide access to other applications and services, e.g., using cloud technologies.”; see also Fig. 72, cloud services 7204 and ¶ [0887]) computing environment for the device based on the device service profile, and a time-of-day in the location of the device (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile – therefore the resources are dynamically partitioned based on a time-of-day), to thereby provide on-demand access to content or services in the cloud computing environment to the device over the 5G network (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).
Although Azizi teaches a user device collecting data related to the user device, Azizi does not teach this collection and profile creation being done by another device such as a base station.
However, in analogous art of utilizing 5G networks (Murphy ¶¶ [0005]-[0006]), Murphy teaches offloading user device functions to a base station (Murphy ¶ [0200], the base station can offload computational resource from the user devices to reduce power usage at the user devices, furthermore, Murphy teaches that the base station can act as a centralized storage device).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi and Murphy to teach offloading functions of the user device to a base station to “reduce power usage at the user devices”. Murphy ¶ [0200].



Azizi and Murphy teach all the limitations of claim 12 as asserted above with regard to claim 3. 

Regarding claim 15, Azizi teaches a system for allocating resources in a cloud computing environment, the system comprising: a memory; a processor in communication with the memory, the processor operable to execute software modules, the software modules comprising: a registration module configured to: receive, by a 5G network (Azizi ¶¶ [1237]-[1238], network slicing in a 5G network is taught here), a registration request from a wireless mobile device associated with a user (Azizi Fig. 73, registration request 7304 is transmitted by the terminal device and is received by the network access node & ¶ [0900], “terminal device 1502 may register with network access node 2002 in 7304 to request that network access node 2002 assume connection continuity services for terminal device 1502), and connect the device to the 5G network (Azizi ¶ [0903], device receives data from the network and is therefore connected to it; see also ¶¶ [1237]-[1238] regarding 5G); a profile module configured to: collect, from the device, data related to the device, wherein the data related to the device includes a location of the device (Azizi ¶ [1264], manager application determines a usage profile based on location of terminal device), and characteristics of use of the device with the 5G network (Azizi ¶ [1264], profile is determined based on usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G), and create, by a computing device associated with the 5G network, a device service profile of the device based at least in part on the location of the device and the characteristics of use of the device with the 5G network (Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and a partitioning module configured to: dynamically partition computing resources within the cloud (Azizi ¶ [0303], “The network access node may interface with an underlying communication network (e.g., a core network) that may provide a terminal device with data including voice, multimedia (e.g., audio/video/image), internet and/or other web-browsing data, etc., or provide access to other applications and services, e.g., using cloud technologies.”; see also Fig. 72, cloud services 7204 and ¶ [0887]) computing environment for the device based on the device service profile (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile), and a time-of-day in the location of the device (Azizi ¶¶ [1264] & [1280], usage profile is determined based on what times a particular application is used and a network slice is dynamically assigned to a terminal device based on the usage profile – therefore the resources are dynamically partitioned based on a time-of-day), to thereby provide on-demand access to content or services in the cloud computing environment to the device over the 5G network (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).

However, in analogous art of utilizing 5G networks (Murphy ¶¶ [0005]-[0006]), Murphy teaches offloading user device functions to a base station (Murphy ¶ [0200], the base station can offload computational resource from the user devices to reduce power usage at the user devices, furthermore, Murphy teaches that the base station can act as a centralized storage device).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi and Murphy to teach offloading functions of the user device to a base station to “reduce power usage at the user devices”. Murphy ¶ [0200].

Azizi and Murphy teach all the limitations of claims 16-17 and 19 as asserted above with regard to claims, 2, 4 and 6, respectively. 

Azizi and Murphy teach all the limitations of claim 18 as asserted above with regard to claim 3. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Azizi (Pub. No. US 2019/03464492 A1) in view of Murphy (Pub. No. US 2020/0186607 A1) and further in view of Stawiarski (Pub. No. US 2021/0266762 A1).

(Azizi ¶ [1264], manager application determines a usage profile based on device location and usage information; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G); and dynamically partitioning computing resources within the cloud computing environment for the device based on the device service profile to thereby provide on-demand access to content or services in the cloud computing environment to the device over the 5G network (Azizi ¶ [1280], a network slice is dynamically assigned to a terminal device based on the usage profile; see also ¶¶ [1237]-[1238] regarding utilizing slicing in 5G).
Azizi and Murphy do not explicitly teach a group device service profile for a group of devices. 
However, in analogous art of 5G Stawiarski teaches a group device service profile for a group of devices (Stawiarski ¶ [0032], group service profiles for devices are taught here).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Azizi, Murphy and Stawiarski to teach grouping devices for the sake of partitioning service because this is merely combining prior art elements (slicing based on a device profile) according to known methods (grouping devices with similar use characteristics to create a group 

Azizi, Murphy and Stawiarski teach all the limitations of claims 14 and 20 as asserted above with regard to claim 7. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Chen (Pub. No. US 2017/0367036 A1) teaches “Network Slice Discovery and Selection.” Chen Title.
Mathison (Pub. No. US 2019/0082326 A1) teaches “Dynamic Network Slice Resolution.” Mathison Title. 
Pinheiro (Pub. No. US 2018/0242224 A1) teaches “Network Access Configured Based on Device Profiles.” Pinheiro Title.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454     
11/12/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454